Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 2-7, 10-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. The CIM of claim 1, further comprising:
responsive to determining the set of modifications, applying, automatically through machine logic, the set of modifications to the machine language of the adapter module based, at least in part, on the detected at least one change and the determined set of modifications.
3. The CIM of claim 2, further comprising:
training a machine learning module for determining a set of modifications to the adapter module based, at least in part, on a set of training data.
4.  The CIM of claim 3, wherein the determined set of modifications is further based, at least in part, on an insights data set indicative of insights from the trained machine learning model.
5. The CIM of claim 4, further comprising: monitoring output from at least one endpoint of the plurality of endpoints during runtime based, at least in part, on the applied set of modifications; and responsive to monitoring output from at least one endpoint of the plurality of endpoints during runtime based, at least in part, on the applied set of modifications, updating, automatically through machine logic, the trained machine learning model based, at least in part, on the monitored output and the applied set of modifications.
6. The CIM of claim 3 wherein: the trained machine learning module includes a plurality of specialized sub-modules, where each specialized sub-module is trained with specific data relevant to an intended specialty of the specialized sub-module; the plurality of specialized sub-modules includes at least a monitoring sub-module; and the monitoring sub-module monitors the output of each endpoint of the plurality of endpoints by: (1) clustering the monitored output with specific error patterns, and (i1) classifying the error patterns to specific classes of errors with specific associated remediation actions.
7. The CIM of claim 6, wherein the plurality of specialized sub-modules improves accuracy of each sub-module at performing its respective specialty based, at least in part, on narrowly focused training data, relative to a generalized machine learning module applied to remediating specialties of each specialized sub-module of the plurality of specialized sub- modules.
10. The CPP of claim 9, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: responsive to determining the set of modifications, applying, automatically through machine logic, the set of modifications to the machine language of the adapter module based, at least in part, on the detected at least one change and the determined set of modifications.
11. The CPP of claim 10, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: training a machine learning module for determining a set of modifications to the adapter module based, at least in part, on a set of training data.
12. The CPP of claim 11, wherein the determined set of modifications is further based, at least in part, on an insights data set indicative of insights from the trained machine learning model.
13. The CPP of claim 12, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations:
monitoring output from at least one endpoint of the plurality of endpoints during runtime based, at least in part, on the applied set of modifications; and
responsive to monitoring output from at least one endpoint of the plurality of endpoints during runtime based, at least in part, on the applied set of modifications, updating, automatically through machine logic, the trained machine learning model based, at least in part, on the monitored output and the applied set of modifications.
14. The CPP of claim 11, wherein:
the trained machine learning module includes a plurality of specialized sub-modules, where each specialized sub-module is trained with specific data relevant to an intended specialty of the specialized sub-module;
the plurality of specialized sub-modules includes at least a monitoring sub-module;
the monitoring sub-module monitors the output of each endpoint of the plurality of endpoints by: (1) clustering the monitored output with specific error patterns, and (i1) classifying the error patterns to specific classes of errors with specific associated remediation actions;
the plurality of specialized sub-modules improves accuracy of each sub-module at performing its respective specialty based, at least in part, on narrowly focused training data, relative to a generalized machine learning module applied to remediating specialties of each specialized sub-module of the plurality of specialized sub-modules; and 
the detected at least one change includes at least one change to at least one of the following: (i) schema variation, and (ii) performance drift.
16. The CS of claim 15, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: responsive to determining the set of modifications, applying, automatically through machine logic, the set of modifications to the machine language of the adapter module based, at least in part, on the detected at least one change and the determined set of modifications.
17. The CS of claim 16, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: training a machine learning module for determining a set of modifications to the adapter module based, at least in part, on a set of training data. P201804246US01 Page 32 of 34
18. The CS of claim 17, wherein the determined set of modifications is further based, at least in part, on an insights data set indicative of insights from the trained machine learning model.
19. The CS of claim 18, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations:
monitoring output from at least one endpoint of the plurality of endpoints during runtime based, at least in part, on the applied set of modifications; and
responsive to monitoring output from at least one endpoint of the plurality of endpoints during runtime based, at least in part, on the applied set of modifications, updating, automatically through machine logic, the trained machine learning model based, at least in part, on the monitored output and the applied set of modifications.
20. The CS of claim 17, wherein:
the trained machine learning module includes a plurality of specialized sub-modules, where each specialized sub-module is trained with specific data relevant to an intended specialty of the specialized sub-module;
the plurality of specialized sub-modules includes at least a monitoring sub-module;
the monitoring sub-module monitors the output of each endpoint of the plurality of endpoints by: (1) clustering the monitored output with specific error patterns, and (i1) classifying the error patterns to specific classes of errors with specific associated remediation actions;
the plurality of specialized sub-modules improves accuracy of each sub-module at performing its respective specialty based, at least in part, on narrowly focused training data, relative to a generalized machine learning module applied to remediating specialties of each specialized sub-module of the plurality of specialized sub-modules; and 
the detected at least one change includes at least one change to at least one of the following: (i) schema variation, and (ii) performance drift.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato (US 2019/0102157) in view of Krtolica (US 2008/0112421 in view of Holm (US 2019/0188288) in view of Green (US 2018/0089005) and further in view of Tchen (US 2005/0223268).  
Regarding claim 1, Caldato discloses: 
receiving an integration framework including a plurality of endpoint products where the plurality of endpoint products includes at least a first endpoint product, each endpoint product includes a set of application programming interfaces (APIs), 
	Caldato [0136] After matching microservices to computing environments based on attribute values that correspond to the specified deployment criteria, the API registry 404 and/or scheduler 2306 can deploy the individual microservices to the selected computing environments and provide an endpoint 2218 for accessing the overall service. As described above, the API registry 404 can provide a stable endpoint for the overall service by binding the endpoint to a set of one or more API functions defined by an API definition file uploaded to the API registry 404. In embodiments without the API registry 404, the scheduler 2306 can deploy the microservices in a similar fashion and provide the endpoint 2218 to be available to HTTP service calls.
	
and the adapter module includes machine language for facilitating compatibility between at least some of the plurality of endpoint products;
Caldato discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Krtolica discloses:
	Krtolica [0008] It is therefore an object of this invention to provide a standard based firewall adapter for a communication system between a send endpoint(s) and a receiving endpoint(s). This standard based firewall adapter has computer hardware and software which permit multiplexed tunneling at a specified port. The adapter is compatible with older firewalls and the newer standard aware firewalls; The adapter is also compatible with older endpoint units and standard based endpoint units. The endpoint client may continue to use older user friendly, off-the-shelf, low priced hardware and software, after installing the standard based firewall adapter. Neither the send client nor the receiving client needs to install any new costly standard based components or software or review any new operating manuals for complex standard based routers and servers. An expensive upgrade to a standard based system is not required.
NOTE: machine language = machine code, i.e., sequences of 1s and 0s that are loaded and executed by a microprocessor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caldato to obtain above limitation based on the teachings of Krtolica for the purpose of providing a standard firewall adapter for a communication system between endpoint(s).  

monitoring output from the plurality of endpoint products during runtime;
Caldato discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Holm discloses:
Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint.   The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caldato to obtain above limitation based on the teachings of Holm for the purpose of configuring the schema builder to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints.   

detecting at least one change to the at least one API of the set of APIs of the first endpoint product based, at least in part, on the monitored output;
Caldato discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Green discloses:
	Green [0012] In one aspect, the computing resources and data available to the client may change during regular operations. This may include a change in what computing resources or data are available or the change may be a change in formatting or other protocols related to the computing resources and data. A modeler may be capable of determining or detecting these changes and may automatically update the API based on these changes. The initial generation of the API and the later updates to the API due to the changes made to the underlying data structures and computing resources may be accomplished without the user of the client being aware of the underlying details for the API being generated or the updates being made to the API. Thus, the API may be automatically created and dynamically updated with little or no input from a user or customer. The API may also be generated without a user requesting that the API be created, meaning that the user or the client associated with a user is insulated from the creation of the API or the updates to the API.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caldato to obtain above limitation based on the teachings of Green for the purpose of providing a modeler to determine or detect changes to automatically update the API based on these changes.

collecting data from the plurality of endpoints and their corresponding sets of APIs based, at least in part, on the detected at least one change; and
	Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint.  The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.

determining, by machine logic, a set of modifications to the machine language of the adapter module based, at least in part, on the collected data.
Caldato discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tchen discloses:
	Tchen [0007] In order to support new technology or to correct problems, it may become necessary or desirable to update the code in nonvolatile memory. If the nonvolatile memory is flash memory, then a program can be run in situ to update the BIOS used by the host computer or to update the code stored in an adapter.  This saves the expense of removing the nonvolatile memory from the unit and updating it with specialized equipment, usually at the manufacturer's site.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caldato to obtain above limitation based on the teachings of Tchen for the purpose of updating code in nonvolatile memory. 

Regarding claim 8, the combination of Caldato, Krtolica, Holm, Green and Tchen discloses: 
wherein the detected at least one change includes at least one change to at least one of the following: (i) schema variation, and (11) performance drift. 
	Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint. The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.

Regarding claim 9, the combination of Caldato, Krtolica, Holm, Green and Tchen discloses: 
a machine readable storage device; and 
computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: 
	Caldato [0192] In various embodiments, processing unit 3304 can execute a variety of programs in response to program code and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in processor(s) 3304 and/or in storage subsystem 3318. Through suitable programming, processor(s) 3304 can provide various functionalities described above. Computer system 3300 may additionally include a processing acceleration unit 3306, which can include a digital signal processor (DSP), a special-purpose processor, and/or the like.

receiving an integration framework including a plurality of endpoint products where the plurality of endpoint products includes at least a first endpoint product, each endpoint product includes a set of application programming interfaces (APIs), 
Caldato [0136] After matching microservices to computing environments based on attribute values that correspond to the specified deployment criteria, the API registry 404 and/or scheduler 2306 can deploy the individual microservices to the selected computing environments and provide an endpoint 2218 for accessing the overall service. As described above, the API registry 404 can provide a stable endpoint for the overall service by binding the endpoint to a set of one or more API functions defined by an API definition file uploaded to the API registry 404. In embodiments without the API registry 404, the scheduler 2306 can deploy the microservices in a similar fashion and provide the endpoint 2218 to be available to HTTP service calls.

and the adapter module includes machine language for facilitating compatibility between at least some of the plurality of endpoint products, 
Krtolica [0008] It is therefore an object of this invention to provide a standard based firewall adapter for a communication system between a send endpoint(s) and a receiving endpoint(s). This standard based firewall adapter has computer hardware and software which permit multiplexed tunneling at a specified port. The adapter is compatible with older firewalls and the newer standard aware firewalls; The adapter is also compatible with older endpoint units and standard based endpoint units. The endpoint client may continue to use older user friendly, off-the-shelf, low priced hardware and software, after installing the standard based firewall adapter. Neither the send client nor the receiving client needs to install any new costly standard based components or software or review any new operating manuals for complex standard based routers and servers. An expensive upgrade to a standard based system is not required.
NOTE: machine language = machine code, i.e., sequences of 1s and 0s that are loaded and executed by a microprocessor.  

monitoring output from the plurality of endpoint products during runtime, 
Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint.   The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.

detecting at least one change to the at least one API of the set of APIs of the first endpoint product based, at least in part, on the monitored output, 
Green [0012] In one aspect, the computing resources and data available to the client may change during regular operations. This may include a change in what computing resources or data are available or the change may be a change in formatting or other protocols related to the computing resources and data. A modeler may be capable of determining or detecting these changes and may automatically update the API based on these changes. The initial generation of the API and the later updates to the API due to the changes made to the underlying data structures and computing resources may be accomplished without the user of the client being aware of the underlying details for the API being generated or the updates being made to the API. Thus, the API may be automatically created and dynamically updated with little or no input from a user or customer. The API may also be generated without a user requesting that the API be created, meaning that the user or the client associated with a user is insulated from the creation of the API or the updates to the API.

collecting data from the plurality of endpoints and their corresponding sets of APIs based, at least in part, on the detected at least one change, and 
Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint.   The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.

determining, by machine logic, a set of modifications to the machine language of the adapter module based, at least in part, on the collected data.
Tchen [0007] In order to support new technology or to correct problems, it may become necessary or desirable to update the code in nonvolatile memory. If the nonvolatile memory is flash memory, then a program can be run in situ to update the BIOS used by the host computer or to update the code stored in an adapter.  This saves the expense of removing the nonvolatile memory from the unit and updating it with specialized equipment, usually at the manufacturer's site.

Regarding claim 15, the combination of Caldato, Krtolica, Holm, Green and Tchen discloses: 
a processor(s) set; 
a machine readable storage device; and 
computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following: 
Caldato [0192] In various embodiments, processing unit 3304 can execute a variety of programs in response to program code and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in processor(s) 304 and/or in storage subsystem 3318. Through suitable programming, processor(s) 3304 can provide various functionalities described above. Computer system 3300 may additionally include a processing acceleration unit 3306, which can include a digital signal processor (DSP), a special-purpose processor, and/or the like.
receiving an integration framework including a plurality of endpoint products where the plurality of endpoint products includes at least a first endpoint product, each endpoint product includes a set of application programming interfaces (APIs), 
Caldato [0136] After matching microservices to computing environments based on attribute values that correspond to the specified deployment criteria, the API registry 404 and/or scheduler 2306 can deploy the individual microservices to the selected computing environments and provide an endpoint 2218 for accessing the overall service. As described above, the API registry 404 can provide a stable endpoint for the overall service by binding the endpoint to a set of one or more API functions defined by an API definition file uploaded to the API registry 404. In embodiments without the API registry 404, the scheduler 2306 can deploy the microservices in a similar fashion and provide the endpoint 2218 to be available to HTTP service calls.

and the adapter module includes machine language for facilitating compatibility between at least some of the plurality of endpoint products, 
Krtolica [0008] It is therefore an object of this invention to provide a standard based firewall adapter for a communication system between a send endpoint(s) and a receiving endpoint(s). This standard based firewall adapter has computer hardware and software which permit multiplexed tunneling at a specified port. The adapter is compatible with older firewalls and the newer standard aware firewalls; The adapter is also compatible with older endpoint units and standard based endpoint units. The endpoint client may continue to use older user friendly, off-the-shelf, low priced hardware and software, after installing the standard based firewall adapter. Neither the send client nor the receiving client needs to install any new costly standard based components or software or review any new operating manuals for complex standard based routers and servers. An expensive upgrade to a standard based system is not required.
NOTE: machine language = machine code, i.e., sequences of 1s and 0s that are loaded and executed by a microprocessor.  

monitoring output from the plurality of endpoint products during runtime, 
Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint.  The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.

detecting at least one change to the at least one API of the set of APIs of the first endpoint product based, at least in part, on the monitored output, 
Green [0012] In one aspect, the computing resources and data available to the client may change during regular operations. This may include a change in what computing resources or data are available or the change may be a change in formatting or other protocols related to the computing resources and data. A modeler may be capable of determining or detecting these changes and may automatically update the API based on these changes. The initial generation of the API and the later updates to the API due to the changes made to the underlying data structures and computing resources may be accomplished without the user of the client being aware of the underlying details for the API being generated or the updates being made to the API. Thus, the API may be automatically created and dynamically updated with little or no input from a user or customer. The API may also be generated without a user requesting that the API be created, meaning that the user or the client associated with a user is insulated from the creation of the API or the updates to the API.

collecting data from the plurality of endpoints and their corresponding sets of APIs based, at least in part, on the detected at least one change, and 
Holm [0054] Additionally or alternatively, the schema builder 104 may be configured to update some or all of the JSON schemas responsive to changes to the corresponding API endpoints (e.g., new parameters/fields are added to these API endpoints). For example, an API endpoint change may be reflected in the changes of payloads retrieved using the API endpoint.   The changes of the payloads cause the update of a corresponding composite payload, which results in an updated JSON schema. The automatic adjustment generated by the schema builder 104 makes the maintenance of the JSON schemas much easier than the manually created JSON schemas.

determining, by machine logic, a set of modifications to the machine language of the adapter module based, at least in part, on the collected data.
Tchen [0007] In order to support new technology or to correct problems, it may become necessary or desirable to update the code in nonvolatile memory. If the nonvolatile memory is flash memory, then a program can be run in situ to update the BIOS used by the host computer or to update the code stored in an adapter.  This saves the expense of removing the nonvolatile memory from the unit and updating it with specialized equipment, usually at the manufacturer's site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161